DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 been cancelled.

Claim Rejections - 35 USC § 102
The rejections under 35 U.S.C 102 are withdrawn in light of the amendments made in the reply of 1/18/2022.

Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 102 are withdrawn in light of the amendments made in the reply of 1/18/2022.

Allowable Subject Matter
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding all claims, the prior art, alone or in combination, fails to teach or suggest a second insulating layer covering the first conductor layer such that the first conductor layer is sandwiched between the first and second insulating layers, wherein a part of the second insulating layer is embedded in the first section of the first via such that an inner surface of the first via in the first section .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896